internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-107935-00 date date legend trust trust trust decedent a b c d e f g h j k plr-107935-00 l m bank trustee locality state state court petition order date date date date date a b c d e dear this is in response to a letter dated date submitted by trustee of trust requesting a ruling that the proposed pro_rata partition of trust into two new trusts trust and trust and the proposed modification in the terms of trust will not cause the trusts to be subject_to the generation-skipping_transfer gst tax imposed by sec_2601 of the internal_revenue_code plr-107935-00 decedent died testate on date survived by decedent’s spouse a and decedent’s children b c and d under item ii of decedent’s will trust was created for the benefit of a and decedent’s issue a died on date item ii of decedent’s will provides in part that after a’s death the income from trust is to be distributed equally among decedent’s children or their issue for and during their lives the issue of any dying to take or receive the parent’s distributable share and upon the expiration of twenty one years after the death of a all decedent’s children and all decedent’s grandchildren who may be living at decedent’s death the corpus of trust is to be divided equally among the descendants of decedent’s children per stirpes there is no provision for invasion_of_corpus during the term of trust item ii of decedent’s will further provides in part that upon decedent’s death trustee is authorized and directed to take possession of manage and control the property in trust and at any time within trustee’s discretion to sell and convey the same or any part thereof and to receipt of the purchase_price trustee is charged with the duty_of so managing investing and reinvesting the property in trust as to yield therefrom the largest income consistent with its due preservation and security trustee has full and ample power to invest from time to time the estate which may come to trustee’s hands under decedent’s will in such manner and in such property as may appear to trustee for the best interest of trust together with the full power and authority from time to time to change such investment or any or either of them and to make other investments or reinvestments at trustee’s discretion item iii of decedent’s will provides in part that upon the failure to qualify death resignation or removal of the executor and trustee named in the will or if he for any reason shall cease to act as either executor or trustee then bank is to be appointed as sole executor or trustee or both as the case may require to carry out the provisions of the will the current income beneficiaries of trust and their shares in distributions from trust are as follows e b’s issue - one third f g h and j c’s issue - collectively one third k l and m d’s issue - collectively one third bank is the current trustee of trust the beneficiaries of trust executed an agreement on date proposing the pro_rata partition of trust into two separate trusts trust and trust for the following purposes to facilitate the pursuit of different investment objectives for the separate trusts to allow e to participate in the development of a long term investment strategy for trust to provide e with the ability to remove and replace bank as trustee of trust and to change the manner in which bank would charge its fees plr-107935-00 for serving as trustee of trust trust is to consist of one third of the corpus of trust and to benefit the issue of b_trust is to consist of two thirds of the corpus of trust and to benefit the issue of c and d in addition the agreement provides that the following provisions be applied to trust a the trustee shall work with the current income_beneficiary or beneficiaries of the trust to develop a long-term investment policy and strategy for the management of trust b the trustee shall take into consideration capital_gains when making decisions regarding investment changes c the trustee shall inform the current income_beneficiary prior to making any investment changes d the current income_beneficiary or beneficiaries of the trust shall have the power to remove the then acting trustee and nominate a successor trustee such power of removal and nomination shall be a continuing one and it shall not be deemed to have expired as a result of one or more exercises of the power e the trustee shall have the right to resign at any time thereafter the current income_beneficiary or beneficiaries of the trust shall have the right within sixty days to nominate the successor trustee in the event the current income_beneficiary or beneficiaries of the trust fails to nominate in writing a successor trustee the trustee then acting shall nominate the successor trustee f any successor trustee nominated under the provisions of paragraph d or paragraph e above must be a bank or trust organized under the laws of the united_states or one of the states thereof must possess trust powers and must have combined capital and surplus of not less than dollar_figurea subject_to the foregoing requirements the successor trustee may be located either in or outside state the agreement further provides that the following provisions be applied to trust a as consideration for its prior services to the principal side of the trust and in lieu of a principal termination fee bank shall be paid from the principal of the trust a lump sum fee of dollar_figureb such sum shall be paid immediately following the partition of trust b if on or before the expiration of two years from the date of the partition plr-107935-00 of trust the current income_beneficiary or beneficiaries of the trust exercises the power to remove bank as trustee of trust bank shall be paid from the principal of trust as additional consideration for its prior services to the principal side of the trust and in lieu of a principal termination fee an additional fee based on the following table removal occurs in first year second year additional fee dollar_figurec dollar_figured the additional fee otherwise payable to bank under this subparagraph shall not apply in the event the primary administrative officer for the trust shall cease to be located in locality in state c from and after the partition of trust bank shall receive for its services as trustee an annual fee of e percent of the value of the trust corpus such fee shall be paid no more frequently than monthly and charged one-half to income and one-half to principal no other ancillary fees or any kind except for tax_return preparation fees shall be charged without the prior written approval of the current income_beneficiary or beneficiaries of trust the terms of trust will remain identical to the terms of trust as part of the agreement bank filed petition with state court on date on date court issued order approving the terms of the agreement including the proposed pro_rata partition of trust into trust and trust trustee has requested a ruling that the proposed pro_rata partition of trust into trust and trust and the proposed modification in the terms of trust will not cause trust trust or trust to be subject_to the gst tax provided that no additions actual or constructive have been made to trust since date and will not constitute an addition to trust trust or trust sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that for purposes of the gst tax the term generation- skipping transfer means -- a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that for purposes of the gst tax the term taxable plr-107935-00 termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless -- a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that for purposes of the gst tax the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that for purposes of the gst tax the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of the gst tax the term skip_person means -- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust -- a if all interests in the trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the gst tax the term non-skip_person means any person who is not a skip_person sec_26_2601-1 of the gst tax regulations provides that the gst tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is plr-107935-00 considered an irrevocable_trust an amendment to a_trust that is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies of the beneficiaries originally provided under the terms of the trust based on the information submitted and the representations made we conclude that the proposed pro_rata partition of trust into trust and trust and the proposed modification in the terms of trust will not affect the quality value or timing of any powers beneficial interests rights or expectancies of the beneficiaries therefore the proposed pro_rata partition of trust into trust and trust and the proposed modification in the terms of trust will not cause trust trust or trust to be subject_to the gst tax provided that no additions actual or constructive have been made to trust since date and will not constitute an addition to trust trust or trust except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
